Citation Nr: 0918014	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  04-28 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to October 
1981.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

This case was previously before the Board in June 2007, when 
the claim was remanded for further development.  It is now 
ready for disposition.


FINDINGS OF FACT

1.  In-service treatment for situational adjustment reaction 
is shown to be acute and transitory and resolved without 
chronic residuals.   

2. A psychiatric disorder was not diagnosed for over a year 
following separation from active service.

3. The weight of the competent evidence does not demonstrate 
that a current psychiatric disorder is causally related to 
active service.


CONCLUSION OF LAW

An acquired psychiatric disorder, claimed as schizophrenia, 
was not incurred in or aggravated by active duty service.  38 
U.S.C.A. §§ 1101, 1131, 1132, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show.  

The service treatment records reflect that shortly upon 
entrance into service, in March 1978, the Veteran was 
referred to the mental health clinic for difficulty adjusting 
to basic military training.  She was diagnosed with 
situational adjustment reaction.  Although there is no 
separation examination of record, the Board notes that she 
did not seek further treatment for a psychiatric disorder 
throughout the rest of her active duty service. 

Thus, following her treatment in March 1978, the Veteran 
spent the remaining three and a half years in service, 
without psychiatric complaints.  She was discharged in 
October 1981, due to the pregnancy of her first child. 
Therefore, it appears that her March 1978 psychiatric 
complaints were acute and transitory in nature.  

Based on the foregoing, none of the available service records 
demonstrate that a chronic psychiatric disorder was incurred 
in active service. However, this does not in itself preclude 
a grant of service connection. Indeed, service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service. See 38 C.F.R. § 3.303(d). 

Nevertheless, a review of the post-service evidence does not 
support the conclusion that any current psychiatric disorder 
is causally related to active service for the reasons 
discussed below.

The first post-service psychiatric complaints were noted in 
December 1982, over a year following separation from service.  
Although these records are not available, a January 28, 1983, 
to February 18, 1983, psychiatric hospitalization report 
referenced a December 1982 prior hospitalization. As such, 
the Board finds that psychiatric symptomatology was reported 
as early as December 1982.  She was diagnosed with 
schizophreniform disorder in early 1983. 

Following the early 1983 hospitalization, the record contains 
numerous psychiatric private treatment records, spanning from 
1985 to 2008, diagnosing her with schizophrenia.  Records 
additionally indicate that in February 1987, the Veteran was 
again hospitalized for her psychiatric disorder. 

In this case, the Board emphasizes the gap between discharge 
from active duty service and initial reported symptoms 
related to a psychiatric disorder.  As such, the evidence 
does not support the claim based on continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

The Board has also considered the Veteran and her husband's 
statements that her psychiatric disorder was caused by her 
pregnancy with her first child, which began while she was on 
active duty.  In this regard, the Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

In this case, the Board finds the Veteran's statements as to 
the onset of symptomatology inconsistent.  For example, in an 
early 1983 hospitalization report, she contended that she 
began to feel "troubled" when she was five month pregnant, 
dating the onset to October 1981 (coincident with discharge).  
At the time of the December 1982 hospitalization, due to 
"increasingly confused behavior regarding the care of her 
son," she self-reported experiencing "troubling thoughts" 
as early as October 1981. 

However, when the Veteran filed her claim for benefits, she 
indicated that her psychiatric disorder began in December 
1982.  On the other hand, in her April 2003 notice of 
disagreement, she alleged that although a clinical diagnosis 
was not made until January 1983, the condition existed as 
early as March 1982, when symptoms were first noticed.  Her 
spouse additionally submitted a February 2009 statement 
indicating that her symptoms began after the birth of their 
first son, also dating the onset to March 1982, four months 
following separation from service.  Therefore, she has 
asserted an onset of symptoms as October 1981, March 1982, 
and December 1982.

What is uncontroverted is that the Veteran did not seek 
psychiatric treatment until December 1982, more than one year 
after service.  Given the inconsistent statements as to onset 
of symptomatology, continuity has not been established, 
either through the competent evidence or through her or her 
husband's statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the medical evidence does not attribute the 
Veteran's psychiatric disorder to active duty, despite her 
contentions to the contrary.    

Specifically, a January 2007 private medical report concluded 
that the Veteran's "psychotic illness, schizophrenia of the 
paranoid type, had its onset as a postpartum psychosis and 
was thus directly caused by and was the result of her 
pregnancy and delivery."  The private treating physician 
indicated that his opinion was based on the absence of any 
prior history of mental illness, the absence of any history 
of mental illness in the family, and the characteristic onset 
in the post-partum period.  This evidence weighs against the 
claim.

Moreover, the Board has considered a July 2008 VA 
examination.  The VA examiner, after examining the Veteran 
and reviewing her claims file, determined that her 
psychiatric disorder "is not related to her military duty as 
her symptoms did not appear until well after her discharge.  
It is noted by (her private treating psychiatrist) that her 
schizophrenia is 'postpartum' which, by definition, occurred 
after the birth of her child which, again, is not related to 
her time in the military." The opinion was provided 
following an objective evaluation and was accompanied by a 
rationale consistent with the evidence of record.  As such, 
it is found to be highly probative.  

The Board notes that the private treating physician did not 
establish a link between the Veteran's current psychiatric 
disorder and active duty service.  Rather, he established a 
link between her disorder and the period of time following 
her son's birth. At the time of her son's birth, she had been 
separated from service for four months. As such, the VA 
examiner, reviewing the claims file and the January 2007 
private opinion, determined that her disorder was not related 
to active duty service. 

The Board has also considered her and her husband's 
statements as to a nexus between active duty and current 
complaints.  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant. 
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran and her husband are competent to 
report symptoms because this requires only personal knowledge 
as it comes to them through their senses. Layno, 6 Vet. App. 
at 470.  However, schizophrenia is not the type of disorder 
that lay persons can provide competent evidence on questions 
of etiology or diagnosis.  See Robinson v. Shinseki, No. 06-
0164 (March 3, 2009).

Such competent evidence has been provided by the medical 
personnel who have examined and/or treated the Veteran during 
the current appeal and by service records obtained and 
associated with the claims file. The Board attaches greater 
probative weight to the clinical findings than to their 
statements. See Cartright, 2 Vet. App. at 25.  In sum, after 
a careful review of the evidence of record, the Board finds 
that the benefit of the doubt rule is not applicable and the 
appeal is denied.

Next, the Board has considered whether presumptive service 
connection for chronic disease is warranted in the instant 
case. Under 38 C.F.R. § 3.309(a), psychoses are regarded as a 
chronic disease. However, in order for the presumption to 
operate, such disease must become manifest to a degree of 10 
percent or more within 1 year from the date of separation 
from service. See 38 C.F.R. § 3.307(a)(3). 

Moreover, the regulations provide that the term "psychosis" 
refers to, among others, schizophrenia and schizophreniform 
disorder. Postpartum psychosis is not considered a psychosis 
and is, therefore, not entitled to the presumption. See 38 
C.F.R. § 3.384.  As noted, the service records were absent 
any showing of a chronic psychiatric disorder and no 
psychiatric treatment is indicated by the post-service 
evidence until December 1982, over one year following 
separation. As such, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  

In sum, the Board acknowledges that the Veteran has a current 
psychiatric disorder; however, given the lack of chronic 
psychiatric disorder noted in service, the absence of 
identified symptomatology for several months after discharge, 
and the competent evidence against the claim, the Board finds 
that equipoise is not shown and the benefit of the doubt rule 
does not apply.  As the weight of evidence is against the 
claim, the Board is unable to grant the benefit sought. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in October 2002 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed her 
of what evidence was required to substantiate the claim and 
of her and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in June 2007, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  Therefore, adequate notice 
was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting her in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained Social Security records and the 
Veteran submitted private treatment records.  Next, a 
specific VA medical opinion pertinent to the issue on appeal 
was obtained in July 2008.  Although allegations have been 
raised by the Veteran's spouse that this examination was 
inadequate, the Board finds otherwise. 

The VA examiner reviewed the Veteran's claims file and took a 
detailed history of her medical history.  It appears that her 
husband was present at the end of the examination and 
comments regarding his observations of his wife's disorder 
were included in the examiner's report. Moreover, the VA 
examiner examined the Veteran and issued a medical opinion 
considering his objective findings, the evidence in the 
claims file and the January 2007 private medical opinion.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for an acquired psychiatric disorder, 
claimed as schizophrenia, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


